Attached to the motion to reinstate the appeal filed by the appellant is the certificate of the Clerk of the County Court of Navarro County to the effect that "there was never filed in this case any information based upon the complaint against the defendant and that said trial was had upon the complaint only." It is a fundamental rule of law that prosecutions for misdemeanors, when brought in the county court, *Page 375 
must be upon an information founded upon a complaint. See Art. 5, Sec. 17, Const. of Texas; also Ex parte Nitsche, 75 Tex. Crim. 131,170 S.W. 1101. It has also been held that one prosecuted for a misdemeanor in the county court cannot waive the failure to file an information, that being a jurisdictional matter. See Ethridge v. State, 76 Tex.Crim. R., 172 S.W. 784.
In the absence of the information prescribed by the Constitution and the statute, the county court was without jurisdiction to try the case. See Day v. State,74 S.W.2d 699, and cases cited.
For the reason stated, the appeal is reinstated, the order of dismissal is set aside, and the judgment of the trial court is now reversed and the cause remanded.
            ON STATE'S MOTION TO DISMISS THE APPEAL.